Citation Nr: 0421591	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-06 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for residuals 
of fracture, head of the left femur, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to 
September 1970.

Service connection was initially granted for residuals of 
fracture of the head of the left femur (hereinafter, left hip 
disability) in October 1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which increased the disability rating for the 
service-connected left hip disability from 10 percent to 30 
percent disabling.  

The veteran testified at a Travel Board hearing which was 
held in April 2004 before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Additional matter

In a private medical examination report dated June 20, 2003, 
it was noted that the veteran was totally disabled and could 
not work.  The Board construes this statement as a claim for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
This claim for TDIU has not been adjudicated by the RO.  [The 
Board observes in passing that TDIU had previously been in 
effect from March 1972 to January 1976.]  The veteran's TDIU 
claim is accordingly referred to the agency of original 
jurisdiction for appropriate action.




REMAND

The veteran is seeking a disability rating in excess of the 
currently assigned 30 percent for his service-connected left 
hip disability.  In substance, he contends that the hip 
disability has significantly worsened in recent years and 
that he may have to undergo a left hip replacement.

Reasons for remand

The VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) has 
enhanced the duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Specifically, the VCAA requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2002); see also Quartuccio 
v. Principi , 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After a careful review of the record, the Board has 
determined that there has been no VCAA compliance letter 
issued in regards to the increased rating claim on appeal.  A 
recent decision of the United States Court of Appeals for the 
Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 
38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to the 
statutory authority, 38 U.S.C.A. § 5103(b).  See Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, if 
the record has a procedural defect with respect to notice 
required under the VCAA, this may no longer be cured by the 
Board.  

Accordingly, the Board must remand the case to the Veterans 
Benefits Administration (VBA) because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Under 
these circumstances, it would potentially be prejudicial to 
the veteran if the Board were to proceed with a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Medical evidence 

The most recent VA examination of record was conducted in 
April 2001.  The examiner specifically noted "There was no 
C-file for review."  In general, the examination report is 
not indicative of severe pathology of the left femoral neck.

Also of record is a June 2003 report of H.J.K., M.D.  In 
essence, this report shows far more significant pathology 
than did the 2001 VA examination report.  Dr. H.J.K. 
concluded by stating:  "The patient says that the VA told 
him after taking x-rays recently, one and a half years ago, 
that he was all right.  Maybe a year and a half ago it was 
not as bad, but now it is horrible and he needs surgery."

It is clear from the above that there is a conflict in the 
medical evidence, which may be explained by significant 
deterioration in the left hip as contended by the veteran.  
Under these circumstances, the Board believes that another VA 
examination should be scheduled.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) [VA's duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].

Accordingly, this case is REMANDED to the VBA for the 
following actions:

1.	VBA must review the veteran's VA claims folder
and ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the veteran and his representative 
should 
be informed as to what evidence and information 
they are responsible for providing and what is VA's 
responsibility.  The veteran should be asked to 
identify any recent medical examination and 
treatment records pertaining to his left hip 
disability.  
VBA should attempt to obtain such records from the 
veteran himself or otherwise.  Any such records so 
obtained should be associated with the veteran's 
VA claims folder.

2.  The veteran should then be scheduled 
for an examination of his left hip.  The 
claims folder should be provided to the 
examiner for review in conjunction with 
the examination.  The examiner should 
note in the examination report any 
current manifestations of the service-
connected left hip disability.  If any 
other disabilities are present which 
effect the left hip, those should be 
identified and described.  A report of 
the examination should be associated with 
the veteran's VA claims folder.   

3.  After undertaking any additional 
evidentiary development it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim, taking into 
consideration  the April 2004 hearing 
transcript as well as any additional 
evidence which has been added to the 
claims folder since it previous 
adjudication.  If the decision is 
unfavorable to the veteran, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be given 
appropriate opportunity to respond.  The 
case should then be returned to the 
Board, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




